Citation Nr: 0002417	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a dental injury.

2.  Entitlement to service connection for a left foot injury.

3.  Entitlement to service connection for generalized 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The claims of entitlement to service connection for dental 
injury, a left foot injury and generalized arthritis are not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for dental 
injury, left foot injury, and generalized arthritis are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from June 1943 to March 
1946.  The veteran's entrance physical examination, dated 
June 6, 1943, does not reflect a finding relating to any type 
of dental problems, left foot complaint or any type of 
arthritis.  The veteran's mouth, nose and throat were 
described as normal as was his spine and extremities.  The 
remainder of the veteran's SMRs do not reflect any treatment 
for any type of left foot injury or injury to any other 
joint.  However, the dental records reflect that the veteran 
received almost immediate dental care upon his enlistment and 
reporting for training.

A Dental Record, Form H-4, prepared at the time of the 
veteran's entrance examination, reflected that he was missing 
a number of teeth on both the upper and lower jaws.  A 
notation on the Dental Record stated that the veteran was 
dentally disqualified for submarine or aviation duty.  The 
Dental Record also reflects that the veteran underwent a 
number of extractions while in training, beginning on June 
17, 1943.  There was no indication of any type of facial 
trauma associated with any of the recorded extractions.  The 
veteran was evaluated in August 1943 where it was noted that 
his only remaining teeth were on the bottom jaw, numbered 21 
to 27.  He was recommended for a full upper denture and 
partial lower denture and was fitted with dentures in August 
1943.  There were no entries reflecting any infections 
associated with the fitting and wearing of a prosthesis.

The veteran's separation examination, dated in June 1946, 
noted that the veteran had a full upper denture and partial 
lower denture.  There was no reference to any type of injury, 
to include the left foot.  Moreover, there was no reference 
to any type of treatment for a chronic infection related to 
the dentures. 

The veteran filed his claim for service connection for the 
issues on appeal in June 1997.  He provided a statement 
wherein he said that he did not have any dental problems 
prior to service.  He said that he suffered facial trauma in 
training in late July 1943 when he tripped while carrying a 
rifle.  Several people behind him fell on top of him and he 
struck his mouth on his rifle.  The veteran contends that 
this lead to his requiring a full upper denture and partial 
lower denture.  He also said that he suffered a recurrent 
infection from his prosthesis which resulted in a chronic 
problem.  He said that he had had to pay for continued 
treatment and replacement of the prosthesis after service.  
The veteran also related that he suffered an injury to his 
left foot in 1944 while stationed on Guam.  He said that a 55 
gallon drum was rolled over his foot.  He said x-rays were 
negative at that time.  The veteran stated that he continued 
to experience severe pain and limitation on his ability to 
walk from time to time.  He added that he had been advised 
that his foot was "arthritic."  He claimed that he was 
"arthritic" throughout his body.

In a letter dated in August 1997, the RO requested that the 
veteran provide evidence of post-service treatment for his 
claimed conditions.  The veteran's response was received in 
September 1997.  He said that he did not have any SMRs but 
had copies of his dental records, which he submitted.  He did 
not make any reference to any sources of medical treatment 
for any of his claimed conditions.

Associated with the claims file are VA outpatient treatment 
records for the period from April 1993 to August 1997.  The 
records reflect treatment provided to the veteran, primarily 
for control of his diabetes.  The records provide several 
diagnoses of osteoarthritis of the neck, hips, and knees.  
However, there is no reference linking those diagnoses to any 
incident of service.  The records are negative for any report 
of treatment relating to residuals from a left foot injury in 
service.  The podiatry clinic notes of record refer to 
treatment related to the veteran's diabetes.  Further, the 
records contain no reference to any type of dental problems 
or treatment for a chronic infection or residuals of a 
chronic infection.

The veteran was afforded a VA orthopedic examination in 
September 1997.  He gave a history of a left foot injury in 
service from the drum incident.  He complained of a sharp 
pain in his left ankle with weather changes or twisting 
motion.  The examiner noted that he could not see any 
specific diagnosis related to the veteran's ankle.  The 
examiner said that the veteran had severe generalized 
osteoarthritis involving the spine and hips.  However, the 
examiner stated that the arthritis was not related to the 
veteran's period of service.

The veteran was afforded a VA dental examination in September 
1997.  The examiner noted that the veteran was being treated 
for non-insulin diabetes and hypertension.  There was no 
mention made of ongoing dental care.  The veteran gave a 
history of falling in boot camp and losing his front teeth on 
top.  He related that the teeth were extracted.  Several 
weeks later, his remaining maxillary teeth were extracted due 
to periodontal disease.  He reported no major trouble with 
his military prosthesis.  The examiner said that the veteran 
had four remaining teeth in the lower jaw which had moderate 
to severe horizontal bone loss.  The examiner noted that the 
veteran had a serviceable upper full denture and serviceable 
lower partial denture.  The examiner said that there was no 
affect on everyday activities and no ancillary problems as a 
result of the veteran's dental condition.  The examiner's 
diagnosis was partially edentulous with serviceable full over 
partial denture replacements.

II.  Analysis

The veteran is seeking service connection for a dental 
injury, left foot injury and generalized arthritis.  The 
legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that the veteran's claims 
are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

A.  Dental

Effective June 8, 1999, VA amended some of the regulations 
used to adjudicate claims relating to entitlement to 
outpatient dental treatment.  64 Fed. Reg. 30392-30393 
(1999).  The Board notes that the regulations were 
implemented in June 1999 and that the RO has not had the 
opportunity to review the veteran's case under the new 
criteria in the first instance.  However, the changes made do 
not reflect substantive changes to the regulations such that 
the veteran's case would be prejudiced by the Board's 
consideration of the claim at this time, especially as the 
veteran is seeking to establish service connection for 
compensation purposes as opposed to treatment.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

In applying the rating criteria to this case, the Board notes 
that 38 C.F.R. § 3.149 (1998) was removed and reserved with 
the June 1999 regulatory change.  However, there was no 
change in the determination that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease (pyorrhea) are not disabling conditions.  
See 38 C.F.R. § 3.381(a) (1999).

While the veteran claims that he suffered dental trauma 
during service and that he had his upper teeth extracted due 
to this inservice injury, he has offered no competent 
evidence to establish such a relationship, other than his own 
unsubstantiated contentions.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

There is no medical notation that the veteran's teeth were 
extracted in service due to any dental trauma.  He reported 
to service with at least 10 missing teeth and had all but 8 
of his remaining teeth pulled within approximately two months 
of service, with the remaining teeth in the front of his 
lower jaw.  Moreover, the veteran has not provided any 
records to show what dental treatment he has had in the past 
and he has not identified any health care providers where 
pertinent dental records may be on file.

Therefore, without any evidence to confirm the loss of teeth 
from dental trauma, or incurrence or aggravation of a 
disability as defined by 38 C.F.R. § 4.150 (1999), the 
veteran's claim for service connection for a dental injury is 
not well grounded.  The veteran's history of dental trauma in 
service as related in his various statements is not a 
sufficient basis to establish inservice dental trauma.

In finding this claim not well grounded the Board has 
considered the case of Harvey v. Brown, 6 Vet. App. 390, 393 
(1994) for application.  Here, however, unlike Harvey where a 
claimant was found competent to say that she watched her late 
husband fall and injure his head, the veteran is not 
competent to say that his teeth were extracted in service 
because he was hit in the mouth by his rifle.  Harvey 
permitted the widow to say that she saw her husband hit his 
head.  Harvey allows the veteran in this case can say that he 
was struck in the mouth by his rifle.  What Harvey does not 
condone, however, is allowing the veteran to competently 
conclude that his teeth were extracted because he was struck 
in the mouth.  Such a causal relationship warrants a medical 
determination.  Gowen.

Finally, the Board notes that the veteran's representative 
has raised the argument that the veteran was entitled to a 
presumption of soundness at the time of his entry onto active 
duty in 1943.  

Every veteran shall be taken to have been in sound condition 
when accepted in service, except as to defects, infirmities, 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  38 U.S.C.A. § 1111 (West 1991).  
A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).  The United States Court of Appeals 
for Veterans Claims (Court), in Hunt v. Derwinski, 1 Vet.App. 
292, 296 (1991), specifically indicated that the question to 
be answered is whether the condition increased in severity.  
It is not sufficient to indicate that there was a temporary 
worsening of the symptoms.  See also Crowe v. Brown, 7 
Vet.App. 238 (1994).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306 (b) (1) (1999).

The Board notes that a review of the evidence of record 
indicates that the veteran had significant dental pathology 
at the time of his entrance onto active duty.  As noted 
previously, he had a significant number of missing teeth with 
a significant number of his remaining teeth noted as non-
restorable.  Accordingly, the Board concludes that the 
presumption of soundness has been rebutted, and that a dental 
disorder preexisted service.

The SMRs demonstrate that the veteran had all but 8 of his 
teeth pulled shortly after entry into service and was 
eventually provided an upper full denture and lower partial 
denture.  However, such an ameliorative process cannot be 
considered a basis for a grant of service connection unless 
the preexisting disorder was otherwise aggravated by service.  
The veteran has not presented any medical evidence to support 
his contentions that his condition was aggravated by service.  
He has argued that he did not have a preexisting dental 
problem.  As noted, dental abnormalities were reported on the 
entrance examination, notwithstanding the fact that the 
veteran was accepted for service.  Moreover, the veteran's 
contentions that the condition worsened are not supported by 
medical evidence.  As the veteran is not a medical 
professional, his opinions, without objective support, cannot 
render his claim well grounded.  Espiritu and Gowen.

B.  Left Foot Injury and Generalized Arthritis

In addition to the service connection provisions cited above, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In this case the veteran's SMRs are negative for evidence of 
any type of left foot injury.  Further there is no evidence 
of any type of injury to the musculoskeletal system as a 
whole.  The veteran has not provided any medical evidence to 
demonstrate treatment for a left foot injury related service.  
Moreover, he has not provided any evidence to show that he 
was treated for, or diagnosed with arthritis, within one year 
after service.  The first evidence of a diagnosis of 
arthritis occurred approximately 50 years after service.

The VA treatment records do not reflect any evidence of 
residuals of left foot injury in service.  They do reflect 
treatment provided to the veteran's feet related to his 
diabetes.  Further, the records document diagnosis and 
treatment for severe generalized osteoarthritis in the neck, 
hips and knees.  However, there is no opinion providing a 
nexus between those diagnoses and any incident of service.  
Moreover, the VA examiner in September 1997 stated that the 
veteran's arthritis was unrelated to service.  The examiner 
also was unable to provide a specific left foot diagnosis to 
even identify a current disability beyond residuals of the 
veteran's nonservice-connected diabetes.

As with the veteran's claim for a dental injury, the veteran 
is capable of providing evidence of symptomatology.  
Espiritu.  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen.  Moreover, to establish service connection 
for a left foot injury there must be evidence of a current 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Such evidence is missing in this case.

III.  Conclusion

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The service medical 
records do not show the veteran as having sustained dental 
trauma, suffered a left foot injury, or developed generalized 
arthritis during service.  He has submitted no medical 
opinion or other competent evidence to show he suffered 
dental trauma in service, that his current dental status is 
in anyway related to his period of service, that he suffered 
a left foot injury in service or that he has a current left 
foot disability related to service, or that his generalized 
arthritis is related to service.  Accordingly, the Board 
finds that he has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefits sought on appeal are 
denied.

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

ORDER

The veteran's claims for entitlement to service connection 
for dental injury, left foot injury, and generalized 
arthritis are denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

